Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




LICENSE AGREEMENT


This License Agreement (the “Agreement”) is effective as of April 4, 2018 (the
“Effective Date”), by and between THE SCRIPPS RESEARCH INSTITUTE, a California
nonprofit public benefit corporation (“TSRI”), and IMMUNOMEDICS, INC., a
Delaware corporation (“Licensee”), each located at the respective address set
forth in Section 13.15 below, with respect to the facts set forth below.


RECITALS


A. TSRI is engaged in fundamental scientific biomedical and biochemical research
including research relating to the development of the click chemistry ligation
process.


B.Licensee is engaged in the discovery and development of pharmaceutical
products.


C.TSRI desires to grant to Licensee, and Licensee wishes to acquire from TSRI,
an exclusive license under certain TSRI patent rights, subject to certain rights
of the U.S. Government resulting from the receipt by TSRI of certain funding
from the U.S. Government, and other reserved rights of TSRI, all subject to the
terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, TSRI and Licensee hereby agree as follows:


1.Definitions. Capitalized terms shall have the meaning set forth herein.


1.1    Affiliate. The term “Affiliate” shall mean any entity which directly or
indirectly controls, or is controlled by a party. The term "control" as used
herein means (a) in the case of corporate entities, direct or indirect ownership
of more than fifty percent (50%) of the stock or shares entitled to vote for the
election of directors; or (b) in the case of non-corporate entities, direct or
indirect ownership of more than fifty percent (50%) of the equity interests with
the power to direct the management and policies of such non-corporate entities.
The term “Licensee” as used throughout this Agreement also includes its
Affiliates.
1.2    Amino Acid. The term “Amino Acid” shall mean any organic compound
containing at least an [***], a [***] and any of various side groups. The term
Amino Acid is intended to encompass [***].
1.3 Cell Free Protein. The term “Cell Free Protein” shall mean a Protein
produced by Cell Free Protein Synthesis. For the avoidance of doubt, a Cell Free
Protein includes a Protein having or incorporating one or more Non-Natural Amino
Acid(s), where such Non-Natural Amino Acid(s) is/are added or incorporated in
the Protein using Cell Free Protein Synthesis.
1.4 Cell Free Protein Bioconjugate. The term “Cell Free Protein Bioconjugate”
shall mean a Cell Free Protein conjugated to one or more azide or alkyne
containing molecular or chemical entities forming an intermolecular (i) [***],
(ii) [***], or (iii) [***] and such molecular or chemical entity or entities the
manufacture of which would be covered by the Patent Rights. The following are
non-limiting examples of “chemical moieties”: synthetic compounds (such as PEG
and other polymers, as well as other chemical entities) and biomaterials (such
as Amino Acids, peptides, proteins, sugars, carbohydrate moieties and nucleic
acids).
1.5 Cell Free Protein Synthesis. The term “Cell Free Protein Synthesis” shall
mean the in vitro manufacture of Proteins using in vitro transcription and
translation machinery originating from prokaryotic cell lysates.
1.6 Challenge. Licensee or a Sublicensee will be deemed to have made a
"Challenge" of the Licensed Patent Rights if Licensee or a Sublicensee: (a)
institutes or voluntarily joins as a party to, or causes its counsel to
institute on Licensee's or such Sublicensee's behalf, any interference,
opposition, re-examination, post-grant review or similar proceeding with respect
to any Licensed Patent Right with the U.S. Patent and Trademark Office or any
foreign patent office; or (b) makes any filing or institutes or voluntarily
joins as a party to any legal proceeding, or causes its counsel to make any
filing or institute or voluntarily join as a party to any legal proceeding on
Licensee's or such Sublicensee's behalf, with a court or other governmental body
(including, without limitation, the U.S. Patent and Trademark Office or any
foreign patent office) having authority to determine the validity,
enforceability or scope of the Licensed Patent Rights, in which one or more
claims or allegations challenges the validity or enforceability of any Licensed
Patent Right. Notwithstanding the foregoing, any response by Licensee, its
Affiliates or Sublicensee in response to any suit, proceeding, or other action
brought directly or indirectly by TSRI or any of its Affiliates against
Licensee, its Affiliates or Sublicensee shall not be deemed a Challenge.





--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




1.7 Confidential Information. The term "Confidential Information" shall mean any
and all proprietary or confidential information of TSRI or Licensee that such
party (the “Disclosing Party”) discloses to the other party (the “Receiving
Party”) in connection with this Agreement prior to the Effective Date or during
the term of this Agreement. The provisions of this Agreement shall be considered
the Confidential Information of both parties. Information shall not be
considered confidential to the extent that the Receiving Party can establish by
competent proof that such information:
(a)is or becomes publicly available through no fault of the Receiving Party;


(b)was known to the Receiving Party prior to the Effective Date, which knowledge
was acquired independently and not from the Disclosing Party (or the Disclosing
Party's employees); or


(c)is disclosed to the Receiving Party in good faith by a third party who is not
under any obligation to maintain the confidentiality of such information, and
without breach of this Agreement by the Receiving Party; or


(d)is independently discovered or developed by the Receiving Party without use
of the Disclosing Party’s Confidential Information.


Specific Confidential Information disclosed to a Receiving Party shall not be
deemed to be within any of the foregoing exceptions merely because it is (i)
embraced by more general information in the public domain or in the Receiving
Party’s possession; (ii) a combination of features or data that can be pieced
together by combining individual features or data from multiple sources in the
public domain or in the Receiving Party’s possession to reconstruct the
Confidential Information, but none of which shows the entire combination; and/or
(iii) a selection or part of a document or embodiment where other information in
the same document or embodiment becomes part of the public domain or in the
Receiving Party’s possession.
1.8 Covered. The term “Covered” shall mean that the manufacture, use,
importation, sale or offer for sale of the subject matter in question would, in
the absence of the licenses granted herein, infringe at least one Valid Claim.


1.9 Field. The term "Field" shall mean the prevention, treatment or amelioration
of a specific disease, symptom, state of health, or medical- or health-related
condition in humans and/or animals.


1.10 First Commercial Sale. The term “First Commercial Sale” shall mean with
respect to each Licensed Product, the first sale of such Licensed Product by
Licensee, its Affiliate or its Sublicensee to a third party following all
necessary regulatory approvals in the applicable country.


1.11 Immunomedics Antibody-Drug Conjugate. The term “Immunomedics Antibody-Drug
Conjugate” shall mean an antibody or an antibody fragment which is conjugated to
a molecular or chemical moiety using a technique other than Click Chemistry,
whereby the antibody or antibody fragment contains only Natural Amino Acids and
is produced using eukaryotic cells. The moiety to which the antibody or antibody
fragment is conjugated can be produced in a process involving Click Chemistry as
one step of the process. “Click Chemistry” refers to the subject matter claimed
by the Licensed Patent Rights. Immunomedics Antibody-Drug Conjugate shall
exclude [***].


1.12 Licensed Patent Rights. The term “Licensed Patent Rights” shall mean:
(a)the patents and patent application(s) listed in Exhibit A;


(b)all patents and patent applications (including provisional applications)
claiming and entitled to the priority date of the patents and patent
applications listed in Exhibit A;


(c)reissues, reexaminations and extensions or restorations by existing or future
extension or restoration mechanisms, including patent term adjustments, patent
term extensions, supplementary protection certificates or the equivalent thereof
(including regulatory delay equivalents); and


(d)all foreign counterparts of the foregoing.















--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




1.13 Licensed Product. The term "Licensed Product" shall mean any product that
uses or incorporates Immunomedics Antibody-Drug Conjugate sacituzumab govitecan
(including all line extensions and improvements thereof), and that is Covered by
any Valid Claim(s).


1.14 Macrolide. The term “Macrolide” shall mean [***].


1.15 Net Sales. The term "Net Sales" shall mean the gross amounts invoiced by
Licensee, its Affiliates and/or its Sublicensees on all sales of Licensed
Products to third parties, in an arms-length transaction (excluding any sales
among the Licensee, its Affiliates and any Sublicensee of the Licensee or the
Licensee’s Affiliates but including any downstream sales by any of them to a
distributor or end-user customer) less the following amounts, to the extent
actually incurred or accrued by Licensee, its Affiliates and/or Sublicensees in
accordance with generally accepted accounting principles consistently applied,
and not reimbursed by such third party, provided that any given amount may be
taken as a permitted deduction only once:


(a) reasonable and customary rebates, chargebacks, quantity, trade and similar
discounts, credits and allowances and other price reductions reasonably granted,
allowed, incurred or paid in so far and only to the extent that they are
actually applied to sales of the Licensed Product;
(b) discounts (including cash discounts and quantity discounts), coupons,
retroactive price reductions, charge back payments and rebates granted to
managed care organizations or to federal, state and local governments, or to
their agencies (including, but not limited to, payments made under the new
“Medicare Part D Coverage Gap Discount Program” and the “Annual Fee for Branded
Pharmaceutical Manufacturers” specific to the Licensed Product), in each case,
as actually applied to sales of the Product and actually given to customers;
(c) reasonable and customary credits and allowances actually taken upon
rejection, return or recall of the Licensed Product;
(d) reasonable and customary freight and insurance costs incurred with respect
to the shipment of the Licensed Product to customers, in each case if charged
separately and invoiced to the customer, and only to the extent such freight and
insurance costs are included in the gross amount invoiced;
(e) customs duties, surcharges and other similar governmental charges incurred
in connection with the exportation or importation of the Licensed Product only
to the extent included in the gross amount invoiced;     
(f) sales, use, value-added, excise and other similar taxes (excluding income
Taxes), to the extent such taxes are actually incurred and not reimbursed,
refunded, or credited under a tax authority, and that portion of annual fees due
under Section 9008 of the United States Patient Protection and Affordable Care
Act of 2010 (Pub. L. No. 111-48) and any other fee imposed by any equivalent
applicable law, in each of the foregoing cases, that Licensee allocates to sales
of the Licensed Product in accordance with Licensee’s standard policies and
procedures consistently applied across its products, as adjusted for rebates and
refunds, imposed in connection with the sales of the Licensed Product to any
third party, to the extent such taxes are not paid by the third party; and


(g) actual uncollectible debt amounts with respect to sales of the Licensed
Product, provided that if the debt is thereafter paid, the corresponding amount
shall be added to the Net Sales of the period during which it is paid.


No amount for which deduction is permitted pursuant to this Section shall be
deducted more than once. Licensed Product transferred to Third Parties in
connection with clinical and non-clinical research and trials (including studies
reasonably necessary to comply with applicable law, regulation or upon request
by a regulatory authority), product samples, compassionate sales or use, or an
indigent program or similar bona fide arrangements shall not be included in Net
Sales. Net Sales for any combination product shall be calculated on a
country-by-country basis by multiplying actual Net Sales of such combination
product by the fraction A/(A+B) where “A” is the weighted average invoice price
of the Licensed Product contained in such combination product when sold
separately in such country during the applicable accounting period in which the
sales of the combination product were made, and “B” is the combined weighted
average invoice prices of all of the active ingredients other than the Licensed
Product contained in such combination product sold separately in such country
during such same accounting period.  If the Licensed Product contained in such
combination product is not sold separately in finished form in such country,
then Licensee and TSRI shall determine Net Sales for the Licensed Product by
mutual agreement based on the relative contribution of the Licensed Product and
each such other active ingredient in such combination product in accordance with
the above formula, and shall take into account in good faith any applicable
allocations and calculations that may have been made for the same period in
other countries.





--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




1.16 NNAA Protein. The term “NNAA Protein” shall mean a Protein having,
containing or incorporating one or more Non-Natural Amino Acid(s), where such
Non-Natural Amino Acid(s) is/are added or incorporated in the Protein in vivo.


1.17 NNAA Protein Bioconjugate. The term “NNAA Protein Bioconjugate” shall mean
an NNAA Protein conjugated to one or more azide- or alkyne-containing molecular
or chemical entities forming an intermolecular (i) [***], (ii) [***], or (iii)
[***].  The following are non-limiting examples of “molecular or chemical
entities”: synthetic compounds (such as PEG and other polymers, as well as other
chemical entities) and biomaterials (such as Amino Acids, peptides, proteins,
sugars, carbohydrate moieties and nucleic acids).


1.18 Non-Natural Amino Acid.  The term “Non-Natural Amino Acid” shall mean any
Amino Acid other than one of the following naturally occurring Amino Acids
(Glycine, Alanine, Valine, Leucine, Isoleucine, Proline, Cysteine, Methionine,
Phenylalanine, Tryptophan, Serine, Threonine, Tyrosine, Asparagine, Glutamine,
Ornithine, Lysine, Arginine, Histidine, Aspartic Acid, Glutamic Acid,
Pyrrolysine and Selenocysteine).


1.19 Novartis Research Products Nonexclusive License. “Novartis Research
Products Nonexclusive License” shall mean the non-exclusive, worldwide license
rights (without the right to sublicense) granted by TSRI to Novartis AG under
the Licensed Patent Rights to make and use (but not sell) Research Products.
“Research Products” is defined to mean any product, process or device which is
designed or utilized for discovering, improving or testing a Therapeutic
Product, Preventative Medicine Product, or Diagnostic Product. “Diagnostic
Product” means any product, process or device that is designed or utilized for
diagnosis of a disease or condition in humans or vertebrate animals.
“Preventative Medicine Product” means any product, process or device that is
designed or utilized to prevent the occurrence of any disease state in humans or
vertebrate animals. “Therapeutic Product” means any product, process or device
which is designed or utilized for treatment or mitigation of an existing disease
state in humans or vertebrate animals.


1.20 Polypeptide.  The term “Polypeptide” shall mean a polymer comprising Amino
Acids joined by peptide bonds, and may include, without limitation, non-natural
and low molecular weight polymers.


1.21 POZ Therapeutic Compound.  The term "POZ Therapeutic Compound" shall mean a
compound conjugated to one or more azide or alkyne containing polymers forming
an intermolecular (i) [***], (ii) [***], or (iii) [***] between the compound and
the polymer, and where such polymer contains repeating units of the structure
[***].


1.22 Protein.  The term “Protein” shall mean conjugated or unconjugated Amino
Acids, peptides, peptidomimetics, Polypeptides, proteins and protein mimetics. 
Non-limiting examples of Proteins include an antibody, an antibody fragment and
a peptide aptamer.


1.23 Royalty Report. The term “Royalty Report” shall have the meaning ascribed
to such term as provided in Section 5.3.


1.24 Stapled Peptide. The term “Stapled Peptide” shall mean a Protein that has
at least one (i) [***], (ii) [***], or (iii) [***].


1.25 Stapled Protein.  The term “Stapled Protein” shall mean a Protein that has
at least one (i) [***], (ii) [***], or (iii) [***].


1.26 Sublicensee. The term “Sublicensee” shall mean any non-Affiliated third
party to whom Licensee or an Affiliate grants a sublicense or similar rights
with respect to the rights conferred upon Licensee and Affiliates under this
Agreement, as permitted by Section 2.2, but excluding any third party acting
solely as a distributor or manufacturer. In addition, “Sublicensee” shall
include any and all further third party Sublicensees that may be permitted under
Section 2.2.


1.27 Valid Claim. The term “Valid Claim” shall mean a claim of an issued and
unexpired patent within the Licensed Patent Rights that has not been rejected,
revoked or held invalid or unenforceable by a court or other appropriate
governmental body of competent jurisdiction and that has not been disclaimed, or
admitted by TSRI to be invalid or unenforceable through reissue, disclaimer or
otherwise. The term “Valid Claim” shall also include the claims of a pending
patent application within the Licensed Patent Rights which have not been pending
for a period of [***] or more from the date of filing of the earliest priority
patent application to which such pending patent application claims benefit or is
entitled to claim benefit.









--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




2. Grant of License.


2.1 Grant of Exclusive License under Licensed Patent Rights in the Field. TSRI
hereby grants and Licensee accepts, subject to the terms and conditions of this
Agreement (including the retained rights of TSRI under Section 2.5, the rights
reserved for the United States Government referenced in Section 2.4, and the
non-exclusive license rights granted to Novartis AG referenced in Section 2.6),
an exclusive, worldwide, royalty-bearing license under the Licensed Patent
Rights, with a right to grant and authorize sublicenses in accordance with
Section 2.2, to research and develop, to make and have made, to use and have
used, to sell and have sold, to offer to sell, to import and export, and to
distribute, market and promote Licensed Products in the Field and to otherwise
exploit Licensed Products in the Field.




2.2 Sublicensing. Licensee and its Affiliates shall have the right to grant and
authorize sublicenses to any party with respect to the rights conferred upon
Licensee and its Affiliates under Section 2.1 of this Agreement. Any sublicense
granted under this Section 2.2 shall be subject in all respects to the
applicable provisions contained in this Agreement (including without limitation
the provisions regarding governmental interest, reservation of rights,
development efforts, reporting, audit rights, indemnity, insurance, Challenges,
warranty disclaimer, limitation of liability, confidentiality, and rights upon
expiration or termination). In the event of a conflict between this Agreement
and the terms of any sublicense, the terms of this Agreement shall control.
Licensee shall forward to TSRI a redacted copy of any and all fully executed
sublicense agreements (each a “Sublicense Agreement”) within thirty (30) days of
execution. Licensee shall at all times be and remain responsible for the
compliance by Sublicensees with the terms and conditions of this Agreement,
including without limitation the payment of all amounts that may become due
hereunder as a result of any Sublicensees’ activities. Licensee’s engagement of
a contract manufacturer to manufacture Licensed Products does not constitute a
sublicense for purposes of this Section 2.2.
2.3 No Other License. This Agreement confers no license or rights by
implication, estoppel or otherwise under any patent applications or patents or
intellectual property of TSRI other than the Licensed Patent Rights regardless
of whether such patent applications, patents or intellectual property are
dominant or subordinate to the Licensed Patent Rights.


2.4 Governmental Interest. Licensee and TSRI acknowledge that TSRI has received,
and expects to continue to receive, funding from the United States Government in
support of TSRI’s research activities. Licensee and TSRI acknowledge and agree
that their respective rights and obligations under this Agreement shall be
subject to the rights of the United States Government, existing and as amended,
which may arise or result from TSRI’s receipt of research support from the
United States Government, including without limitation 37 C.F.R. Part 401, the
National Institutes of Health (“NIH”) Grants Policy Statement and the NIH
Guidelines for Obtaining and Disseminating Biomedical Research Resources. In the
event that Licensee believes in good faith that substantial manufacture of such
product is not commercially feasible in the United States and makes a request to
TSRI in writing to assist in obtaining a waiver of such requirement from the
United States Government, then TSRI shall, at the expense of Licensee, use
reasonable efforts to assist Licensee in obtaining such waiver.


2.5 Reservation of Rights. Notwithstanding the exclusive license granted under
Section 2.1, TSRI reserves the right to use for its own internal non-commercial
research and educational purposes any Licensed Patent Rights hereunder, without
TSRI being obligated to pay Licensee any royalties or other compensation or to
account to Licensee in any way. In addition, TSRI reserves the right to grant
non-exclusive licenses to use the Licensed Patent Rights for internal
non-commercial research and educational purposes to other nonprofit or academic
institutions, without the other nonprofit or academic institution being
obligated to pay Licensee any royalties or other compensation or to account to
Licensee in any way.


2.6 Novartis Non-Exclusive License. The license granted under Section 2.1 of
this Agreement is further subject to the non-exclusive license rights granted to
Novartis AG pursuant to the Novartis Research Products Nonexclusive License.


3. Royalties and Other Payments.


3.1 License Issue Fee.. Licensee shall pay to TSRI a noncreditable,
nonrefundable license issue fee in the amount of two hundred and fifty thousand
U.S. Dollars (U.S. $250,000) within sixty (60) days of the Effective Date.
Failure of Licensee to make this payment shall render this Agreement null and
void (ab initio).


3.2 Running Royalties. Licensee shall pay to TSRI running royalties on a
Licensed Product-by-Licensed Product and country-by-country basis, in the amount
of [***] percent ([***]%) of [***] made by Licensee, its Affiliate, and/or a
Sublicensee during the Royalty Term. The royalty payments made by Licensee, its
Affiliates and/or Sublicensees hereunder shall in no event exceed [***] dollars
(U.S. $[***]) in the aggregate during any given calendar year (“Maximum
Royalty”). Licensee,





--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




its Affiliates and Sublicensees shall have no obligation to pay any royalties on
[***] occurring in a calendar year after such fees reach the Maximum Royalty.


3.3 Royalty Payments. For [***] after the [***] in such country, Licensee shall
pay to TSRI all royalties required by this Section 3 within [***] after the end
of [***], based upon Net Sales during the immediately preceding calendar quarter
during the Royalty Term. After the third calendar quarter, Licensee shall pay to
TSRI all royalties required by this Section 3 within [***] after [***]. Licensee
shall make all such royalty payments itself to TSRI, and/or cause its Affiliates
or Sublicensees to pay to TSRI all royalties resulting from Net Sales by its
Affiliates or Sublicensees, within the time period specified in the preceding
sentence.


3.4 Arm’s-Length Transactions. On sales of Licensed Products which are made in
other than an arm’s-length transaction, the value of the Net Sales attributed
under this Section 3 to such a transaction shall be that which would have been
received in an arm’s-length transaction, based on sales of like quality and
quantity products on or about the time of such transaction.


3.5 Payment Increase in the Event of a Challenge.


3.5.1    Increase. Notwithstanding anything to the contrary in this Agreement,
in the event Licensee or a Sublicensee directly or indirectly institutes or
makes any Challenges, the amount of the milestone payments and the percentage
rate for royalties (for the party bringing such Challenge) required under
Sections 3 and 4 of this Agreement shall be [***] during the pendency of such
Challenges from the date the challenging party first institutes or makes such
Challenges and during the pendency of such Challenges, and shall continue to
apply after the conclusion of such Challenges in the event that at least one (1)
Valid Claim that covers a Licensed Product is held to be valid and enforceable.


3.5.2    No Right to Recoup. In the event Licensee or a Sublicensee directly or
indirectly institutes or makes any Challenges, the Challenging party shall have
no right to recoup, recover, set-off or otherwise get reimbursement of any
royalties, milestone payments, patent costs or other monies paid hereunder to
TSRI prior to or during the period of such Challenges. Licensee hereby
voluntarily and irrevocably waives any right to seek return of such royalties,
milestone payments, patent costs or other monies in the event Licensee or a
Sublicensee directly or indirectly institutes or makes any Challenges.


3.5.3    Pre-Challenge Requirements. Licensee will use best efforts to provide
written notice to TSRI at least [***] prior to Licensee instituting or making
any Challenges, and Licensee agrees that Licensee will not institute such
Challenge for at least [***] after the date of such notice. During such [***]
period, the parties will discuss the same and attempt in good faith to mutually
resolve such issues.    




3.5.3    Sublicensee Challenges. In the event that a Sublicensee institutes or
makes any Challenges, upon written notice to the Licensee by TSRI or upon
Licensee becoming aware of such, the Licensee shall terminate the applicable
Sublicense with such challenging Sublicensee. If the Licensee does not terminate
such Sublicense with the challenging Sublicensee within [***] of the Licensee
becoming aware of such Challenge, then provisions of Sections 3.5.1. and 3.5.2
shall also apply to the Sublicensee. For clarity, Section 3.5.3 is not
applicable to a Challenge by a Sublicensee.


3.5.4    Reasonable Provisions. The parties agree that neither of them is
entering into this Agreement with the anticipation that Challenges will be
instituted or made by Licensee or any of its Sublicensees against TSRI, and
consequently the percentage rates for royalties and the other financial terms
and conditions herein reflect that understanding. Licensee and TSRI further
agree that if the parties did expect that such Challenges would be made against
TSRI, the percentage rates for royalties and the other financial terms and
conditions herein would be significantly higher. Accordingly, the parties agree
that the provisions for increasing the percentage rates for royalties and the
other amounts specified in Section 3.5.1 and the other provisions of this
Section 3.5 are reasonable and reflect a mutual adjustment of certain financial
provisions of this Agreement to accommodate those situations in which a
Challenge is made against TSRI in lieu of increasing the percentage rates for
royalties and the other financial terms and conditions of this Agreement as of
the Effective Date.


3.6    Duration of Royalty Obligations. The royalty obligations of Licensee as
to each Licensed Product shall continue on a country by country basis until the
expiration of the last to expire Valid Claim that covers such Licensed Product
(“Royalty Term”).











--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




4. Additional Consideration.


4.1 Product Development Milestones. Licensee shall pay to TSRI the following
non-creditable, non-refundable amounts for the achievement of the following
product development milestone events (each a “Milestone”) within [***] of the
first occurrence of each Milestone for the first Licensed Product, whether
achieved by Licensee or an Affiliate or Sublicensee, as follows:
Milestone
 
Payment
[***]
 
$[***]
[***]
 
$[***]
[***]
 
$[***]
[***]
 
$[***]



For purposes of this Section 4, the following definitions shall apply:
(a)    The term “FDA” means the United States Food and Drug Administration.


(b)    The term “Full Enrollment” means, with respect to a clinical trial, the
first dosing of the final patient in such trial.


(c)    The term “Phase 3 Trial” means a human clinical trial that would satisfy
the requirements for a Phase 3 study as defined in 21 C.F.R. §312.21(c) (or its
successor regulation), or its foreign equivalent.


For the avoidance of doubt: (i) each Milestone payment shall be payable only on
the first occurrence of the corresponding Milestone; (ii) none of the Milestone
payments shall be payable more than once; (iii) should the first Licensed
Product be replaced or succeeded by another Licensed Product, no additional
Milestone payments shall be due for Milestones already met with respect to any
other Licensed Product.


5. Development and Commercialization Activities.


5.1 Development Plan and Benchmarks. Attached hereto as Exhibit B is Licensee’s
development plan under which Licensee intends to bring the first Licensed
Product to the point of commercial use (“Commercial Development Plan”). Pursuant
to the Commercial Development Plan, Licensee shall use commercially reasonable
efforts to achieve the Benchmarks specified in Exhibit B within the time periods
set forth in Exhibit B (“Benchmarks”). In addition, Licensee shall use
commercially reasonable efforts, itself or through its Affiliates and/or
Sublicensees, to develop and obtain regulatory approvals to market and sell
Licensed Products in the Field as promptly as is reasonably and commercially
feasible, and, subject to obtaining necessary regulatory approvals, to produce
and sell reasonable quantities of Licensed Products sufficient to meet market
demands.


5.2 Progress Reports. Licensee shall keep TSRI generally informed in accordance
with this Section 5.2 as to Licensee’s progress with respect to its development
of Licensed Products. Licensee shall provide to TSRI (a) following the end of
each calendar quarter a reasonably detailed report (the “Quarterly Report”)
setting forth, with respect to such calendar quarter, (i) any intellectual
property updates and (ii) any updates with respect to its regulatory filings and
approvals, and (b) following the end of the second calendar quarter and the
fourth calendar quarter of each calendar year, as applicable, a reasonably
detailed bi-annual report (the “Bi-Annual Report”) setting forth, with respect
to such same period, (i) any clinical updates, and (ii) any commercial updates
with respect to the Licensed Product (Quarterly Report and Bi-Annual Report
collectively, “Progress Reports”). Licensee agrees to provide any additional
information regarding the updates included in each Progress Report reasonably
requested by TSRI from time to time. All Progress Reports, Royalty Reports and
the Confidential Information contained therein, shall be the Confidential
Information of the Licensee and subject to the obligations of confidentiality
set forth in Article 10.


5.3 Royalty Reports. For [***] after the [***] in each country, Licensee shall
submit a royalty report (the “Royalty Report”) to TSRI, no later than [***].
After [***], Licensee shall submit the Royalty Report to TSRI, no later than
[***]. Each Royalty Report shall set forth for each such [***] at least the
following information on a country-by-country and Licensed Product-by-Licensed
Product basis:


(a)    the number of units of Licensed Products sold by Licensee, its
Affiliates, and/or its Sublicensees;







--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




(b)    the gross amounts due or invoiced for such Licensed Products sold by
Licensee, its Affiliates, and/or its Sublicensees;


(c)    an itemized list of any and all Net Sales deductions;


(d)    the amount of royalties due under Section 3, or if no royalties are due
to TSRI for any reporting period, the statement that no royalties are due and a
reasonably detailed explanation why they are not due for that quarterly period.


Each Royalty Report shall be certified as correct by an officer of Licensee.


5.4 Payments. Licensee shall pay to TSRI with each Royalty Report the amount of
royalties due with respect to such quarter. All payments due under this
Agreement shall be payable by check or wire transfer in United States Dollars to
an account designated by TSRI.


5.5 Foreign Sales. The remittance of royalties payable on sales outside the
United States shall be payable to TSRI in United States Dollar equivalents at
the official rate of exchange of the currency of the country from which the
royalties are payable, as quoted in The Wall Street Journal for the last
business day of the calendar quarter in which the royalties are payable. If the
transfer of or the conversion into the United States Dollar equivalents of any
such remittance in any such instance is not lawful or possible, the payment of
such part of the royalties as is necessary shall be made by the deposit thereof,
in the currency of the country where the sale was made on which the royalty was
based, to the credit and account of TSRI or its nominee in any commercial bank
or trust company designated by TSRI and located in that country, prompt written
notice of which shall be given by Licensee to TSRI.


6. Record Keeping. Licensee shall keep, and shall require its Affiliates and
Sublicensees to keep, accurate records (together with supporting documentation)
of all Licensed Products made, used and sold under this Agreement, as
appropriate to determine the amount of royalties, product development milestone
payments and other monies due to TSRI hereunder, as well as records regarding
Licensee’s compliance with this Agreement. Such records shall be retained for at
least three (3) years following the end of the reporting period to which such
records relate. Such records shall be available, upon at least [***] prior
written notice to Licensee, during normal business hours for examination by TSRI
and/or its designated certified public accountant (reasonably acceptable to
Licensee), for the purpose of verifying the accuracy of Licensee’s reports and
payments hereunder and its compliance with this Agreement. Licensee may require
such accountants to enter into a reasonably acceptable confidentiality
agreement, and in no event shall such accountants disclose to TSRI any
information, other than such as relates to the accuracy of the corresponding
provisions and reports pursuant to this Agreement. In conducting examinations
pursuant to this Section, TSRI and/or its accountant shall have access to, and
such accountant may disclose to TSRI, all records which TSRI or its accountant
reasonably believes to be relevant to the calculation of royalties and other
payments under Section 3, other consideration under Section 4, other financial
obligations under this Agreement, and to Licensee’s compliance with this
Agreement. These examinations shall be at TSRI’s expense, except [***], then
Licensee shall pay the cost of such examination (including TSRI’s out-of-pocket
attorney’s fees and accountant’s fees, as well as any additional payments that
would have been payable to TSRI had Licensee reported correctly, plus interest
on such amounts at the rate of [***] percent ([***]%) per month. Any overpayment
of royalties by Licensee revealed by an examination shall be fully-creditable
against future royalty payments under this Agreement or refundable to Licensee
if no more royalties will be due under this Agreement. All payments due
hereunder shall be made within [***] of Licensee’s receipt of a copy of the
audit report. TSRI may exercise its audit rights under this Section 6 no more
frequently than [***] in any calendar year.


7.    Patent Matters.


7.1     Patent Prosecution and Maintenance. From and after the date of this
Agreement, the provisions of this Section 7 shall control the prosecution of any
patent application and maintenance of any patent included within Licensed Patent
Rights. TSRI shall (a) direct and control the preparation, filing and
prosecution of the United States and foreign patent applications within Licensed
Patent Rights (including without limitation any reissues, reexaminations,
appeals to appropriate patent offices and/or courts, post-issuance proceedings,
interferences and foreign oppositions); and (b) maintain the patents issuing
therefrom. TSRI shall have the right, in its sole discretion, to use TSRI’s
Office of Patent Counsel (“OPC”) in lieu of or in addition to outside patent
counsel for the patent prosecution and maintenance described herein.


7.2     Information to Licensee. TSRI shall keep Licensee fully and timely
informed with regard to the patent application and maintenance processes. TSRI
shall deliver to Licensee copies of all patent applications, amendments, related
correspondence and other related patent documents. Licensee shall have full
rights of consultation with TSRI’s OPC





--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




and with TSRI’s outside patent counsel on all matters relating to the
prosecution and maintenance of the Licensed Patent Rights.


7.3    Infringement Actions.


7.3.1    Prosecution of Infringements in the Exclusive Infringement Field.


The following provisions apply to any infringement of, or any challenge to the
validity or enforceability of, the Licensed Patent Rights that occurs solely
with respect to Licensed Products (“Exclusive Infringement Field”):


(a) TSRI and Licensee shall promptly notify the other in writing of any alleged
or threatened infringement of, or any challenge to the validity or
unenforceability of, Licensed Patent Rights solely in the Exclusive Infringement
Field of which it becomes aware. After receiving notice from the other party of
a possible infringement of the Licensed Patent Rights solely in the Exclusive
Infringement Field by a third party, the parties will consult with each other
about whether and to what extent such third party's products or activities are
infringing upon the Licensed Patent Rights solely in the Exclusive Infringement
Field in the relevant country(ies); provided, however, that promptly after
delivery of such notice, and in any event prior to engaging in any such
consultation or discussion, TSRI and Licensee shall enter into a mutually
acceptable joint defense/common interest agreement for the purpose of preserving
all applicable privileges attaching to the parties' discussion and pursuit of
their mutual interest in the enforcement and/or defense of the Licensed Patent
Rights solely in the Exclusive Infringement Field. In this way, the parties will
attempt to reach a mutual agreement regarding what, if any, action should be
taken against the third party.


(b) Except as may be otherwise mutually agreed in writing by the Parties
pursuant to Section 7.3.1(a), Licensee shall have the first right (but not the
obligation) to prosecute or take other appropriate action to abate infringement
(including defense of actions for declaratory relief of non-infringement) within
the Exclusive Infringement Field by that third party. If Licensee exercises such
right, Licensee shall make good faith efforts to abate or terminate such
infringement. Licensee may enter into settlements, stipulated judgments or other
arrangements respecting such infringement or challenge, at its own expense, but
only with TSRI's prior written consent (which consent shall not be unreasonably
withheld or delayed) to the extent such settlement, judgment or other
arrangement restricts or otherwise affects the scope, enforceability or validity
of any of the Licensed Patent Rights, imposes any obligation on TSRI, and/or
admits any fault on the part of TSRI. TSRI shall permit any action to be brought
in its name and/or shall join in such action in either case as reasonably
requested by Licensee or as required by law to establish Licensee’s rights to
enforce the Licensed Patents, provided that (i) TSRI approves the independent
outside counsel selected by Licensee to prosecute or defend such action prior to
any action being filed (such approval not to be unreasonably withheld or
delayed), and (ii) Licensee regularly informs TSRI about the progress of such
action. TSRI shall cooperate in such action as reasonably requested by Licensee,
including any reasonable assistance of a technical nature which Licensee may
request in any litigation arising in accordance with the provisions of this
Section 7.3.1, for which Licensee shall pay to TSRI a reasonable hourly rate of
compensation. Notwithstanding the above, in the event Licensee prosecutes any
such infringement actions or defends against any such challenges, TSRI, at its
expense, shall have the right to retain separate independent counsel to assist
in prosecuting or defending such actions.


(c) In the event Licensee fails to (1) take material steps to abate or resolve
such infringement, (2) bring an infringement action or proceeding against the
third party or (3) to defend such third party challenge solely in the Exclusive
Infringement Field under Section 7.3.l(b) within [***] after the later of (i)
mutual written agreement by the Parties to bring such action or proceeding and
(ii) the written request of TSRI to do so, then TSRI, in addition to any other
remedies it may have, shall have the right, but not the obligation, to prosecute
such infringement or defend such action on its own behalf. TSRI may enter into
settlements, stipulated judgments or other arrangements respecting such
infringement or challenge, at its own expense, but only with Licensee's prior
written consent to the extent such settlement, judgment or other arrangement
restricts or reduces Licensee's rights under this Agreement or in the Licensed
Patent Rights or admits any fault on the part of Licensee, or any of its
Affiliates or Sublicensees, or seeks to grant a license to the infringing party,
which consent will not be unreasonably withheld or delayed. Notwithstanding the
above, in the event that TSRI enters into settlements, stipulated judgments or
other arrangements respecting such infringement or challenge, Licensee
acknowledges that TSRI may, with Licensee’s prior written consent, grant a
license of limited field and geographic scope to the infringing party that
authorizes only those activities that had been infringing prior to the
initiation of such action. TSRI shall consult with Licensee in structuring such
license and upon granting such license, shall reduce Licensee's financial
obligations under this Agreement by an amount mutually agreed upon by the
Parties to compensate for Licensee's loss of exclusivity.


(d) Except as otherwise agreed by the parties in writing (for example, as part
of an alternate cost-sharing arrangement), any damages, settlements or other
recoveries obtained as a result of any infringement or defense action





--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




pursuant to Section 7.3.1, shall first be used to reimburse the party that
brought such action for the fees and expenses incurred by it in such action, and
then to reimburse the fees and expenses incurred by the other party, if any, in
such action. If, after such reimbursement of both parties' fees and expenses,
any funds remain from such damages, settlements or other recoveries obtained as
a result of such infringement or defense actions, such funds shall be
distributed as follows: (i) retained by Licensee if Licensee is the enforcing
party and subject to the royalty set forth in this Agreement, and (ii) retained
by TSRI if TSRI is the enforcing party; provided, however, that any amounts
recovered as punitive damages or lost profits shall be credited to Licensee, its
Affiliates and Sublicensees.


7.3.2    Prosecution of Infringements in the Outside Infringement Field.


The following provisions apply to any infringement of, or any challenge to the
validity or enforceability of, the Licensed Patent Rights that occurs solely
outside of the Exclusive Infringement Field (collectively "Outside Infringement
Field"):


(a) TSRI shall have the exclusive right, but not the obligation, to control any
actions or proceedings with respect to any infringement of, or any challenge to
the validity or enforceability of, the Licensed Patent Rights that occurs solely
in the Outside Infringement Field, including without limitation entering into
any settlements, licenses, stipulated judgments or similar arrangements, but to
the extent any such settlement, judgment or other arrangement would restrict or
reduce Licensee's rights under this Agreement or in the Licensed Patent Rights
in the Field, only with Licensee's prior written consent, which will not be
unreasonably withheld or delayed. In any event, TSRI shall keep Licensee
reasonably informed with respect to the progress of any such actions or
proceedings (including any settlement, licenses, stipulated judgments or similar
arrangements with respect thereto). Licensee shall have no right to enforce or
prosecute any infringement of, or defend any challenge to the validity or
enforceability of, the Licensed Patent Rights that occurs solely in the Outside
Infringement Field, whether or not TSRI exercises its above-referenced rights.


(b) In the event TSRI brings an infringement action or proceeding against a
third party infringer, defends against any challenge brought by such a third
party, or negotiates a license or other settlement with such third party, TSRI
shall have the right to retain [***] percent ([***]%) of all damages,
settlements, fees, payments and other recoveries obtained or received from such
third party.


7.3.3 Prosecution of Infringements in the Exclusive and Outside Infringement
Fields.


The following provisions apply to any infringement of, or any challenge to the
validity or enforceability of, the Licensed Patent Rights that occurs in both
the Exclusive Infringement Field and the Outside Infringement Field:


(a) TSRI and Licensee shall promptly notify the other in writing of any alleged
or threatened infringement of, or any challenge to the validity or
enforceability of, the Licensed Patent Rights that occurs in both the Exclusive
Infringement Field and the Outside Infringement Field of which it becomes aware.
With respect to such infringement or challenge of the Licensed Patent Rights in
both the Exclusive Infringement Field and the Outside Infringement Field, TSRI
shall have the first right, but not the obligation, to prosecute such
infringement and/or to defend against such challenge against TSRI, and the right
to control such actions and the settlement thereof. Nothing contained in this
Agreement shall restrict or prevent Licensee, its Affiliates or Sublicensees
from defending any action brought against Licensee, its Affiliates or
Sublicensees relating to the Licensed Patent Rights.


(b) If TSRI elects to pursue, prosecute or defend such actions, any damages,
settlements or other recoveries received by TSRI as a result of such activities
shall first be used to reimburse TSRI for all fees and expenses incurred by it
with respect to such actions. If, after such reimbursement, any funds remain
from such damages, settlements or other recoveries obtained as a result of such
infringement or defense actions, such funds (the "Remaining Funds") shall be
distributed as follows: (i) with respect to that portion of the Remaining Funds
that represents damages, settlements or other recoveries in the Exclusive
Infringement Field, TSRI shall pay to Licensee the amounts recovered as punitive
damages or lost profits.


(c) In the event TSRI elects not to prosecute such infringement or defend
against such challenge of Licensed Patent Rights in both the Exclusive
Infringement Field and the Outside Infringement Field within [***] of notice of
such infringement or potential infringement (or within [***]) [***] of notice of
such infringement or potential infringement in cases where there is a statutory
requirement to bring an action against such infringer or potential infringer
within a certain period of time), Licensee shall thereafter have, to the extent
feasible, the exclusive right, but not the obligation, to prosecute such
infringement or defend against such challenge of the Licensed Patent Rights in
the Exclusive Infringement Field, and in





--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




such case the provisions of Section 7.3.1(b) shall apply. In addition, upon the
request of Licensee, TSRI shall cooperate with Licensee and facilitate
communication between Licensee and any of TSRI's licensees in any field included
in the Outside Infringement Field with respect to the applicable infringement or
challenge to the Licensed Patent Rights.


(d) If Licensee elects to prosecute such infringement or defend against such
challenge of Licensed Patent Rights in the Exclusive Infringement Field after
TSRI has elected not to do so, any damages, settlements or other recoveries
obtained as a result of such infringement or defense actions shall first be used
to reimburse Licensee for the fees and expenses incurred by Licensee in bringing
or defending against such actions and next to be reimbursed shall be TSRI for
any fees and costs incurred by TSRI in such action or suit. If, after such
reimbursement, any funds remain from such damages, settlements or other
recoveries obtained as a result of such infringement or defense actions, such
funds (the "Remaining Monies") shall be distributed as follows, with respect to
that portion of the Remaining Monies that represents damages, settlements or
other recoveries in the Exclusive Infringement Field Licensee shall pay to TSRI
[***] percent ([***]%) of such Remaining Monies, and Licensee shall retain [***]
percent ([***]%) of the Remaining Monies.


7.3.4 Defense of Infringement Claims Alleged by a Third Party.


Each Party shall promptly notify the other in writing of any allegation by a
third party that the practice of any invention claimed by the Licensed Patent
Rights by Licensee, its Affiliates or Sublicensees infringes or may infringe the
intellectual property rights of such third party, and TSRI and Licensee shall
confer with each other and cooperate during the defense of any such action
brought by such third party (“Third Party Allegation of Infringement”).


Licensee shall have the sole right, but not the obligation, to defend any Third
Party Allegation of Infringement action or suit against Licensee or its
Affiliates or Sublicensees (“Exclusive Defense Field”). If Licensee finds it
necessary or desirable for TSRI to become a party to such Third Party Allegation
of Infringement action or suit solely in the Exclusive Defense Field, TSRI shall
execute all papers as may be reasonably necessary to add TSRI as a party to such
action or suit. In such case Licensee agrees to use independent counsel approved
by TSRI to defend such action or suit, (such approval not to be unreasonably
withheld or delayed). If Licensee defends any such action or suit solely in the
Exclusive Defense Field, Licensee shall reasonably inform TSRI about the
progress of such action or suit and Licensee shall bear all fees and expenses
incurred by Licensee and incurred by TSRI at the request of Licensee in
connection with such suit or action or as the result of TSRI being named as a
party to such action or suit. TSRI shall be entitled, at its expense, to
participate and retain separate independent counsel to represent it in such
action or suit; provided that if Licensee elects to defend such action or suit,
Licensee shall control and be responsible for such action or suit that involves
solely the Exclusive Defense Field. TSRI shall not have any out-of-pocket
liability for costs of litigation or royalties, damages and/or settlement
amounts resulting from any such action or suit defended by Licensee (except for
fees and costs of TSRI's selected counsel as provided above). If the third
party's intellectual property right asserted in such Third Party Allegation of
Infringement is held not to be infringed, or is held to be unenforceable or
invalid, and Licensee receives any damages, settlements or other recoveries from
such third party in an action or suit that involves solely the Exclusive Defense
Field, such amounts shall be applied first to reimburse all fees and expenses of
Licensee, next to reimburse any fees and expenses of TSRI in accordance with
this Section 7.3.4 that were not already reimbursed by Licensee, and thereafter
Licensee shall be entitled to retain the balance of such amounts. For the
purpose of clarity, the Parties acknowledge and agree that this Section 7.3.4
shall in no way limit Licensee's indemnification obligations under Section 8.1.


8.    Indemnity and Insurance.


8.1    Indemnity by Licensee. Licensee hereby agrees to indemnify, defend (by
counsel reasonably acceptable to TSRI) and hold harmless TSRI, its Affiliates
and their respective trustees, directors, officers, employees, scientists,
agents, students, successors, and assigns (collectively, the “Indemnitees”) from
and against all damages, liabilities, losses and other expenses, including
without limitation reasonable attorney’s fees, expert witness fees and costs
incurred by the Indemnitees, with respect to any third party claim, suit or
action asserted against any of the Indemnitees, whether or not a lawsuit or
other proceeding is filed (collectively “Claims”), that arise out of or relate
to (a) [***], (b) [***], (c) [***], (d) [***], (e) [***], (f) [***], and/or (g)
[***]; provided, that Licensee shall not indemnify the Indemnitees for Claims
resulting from any Indemnitees’ (A) gross negligence, fraud or willful
misconduct in connection with this Agreement and/or (B) breach of this
Agreement. The Indemnitees must notify the Licensee within [***] after receipt
of any Claims made for which the Licensee might be liable under this Section
8.1. Such notice shall not be a condition precedent to any liability of the
Licensee under this Agreement, except to the extent that the Licensee is
prejudiced in its ability to defend such a Claim as a result of an unreasonable
delay in notice. Licensee shall not enter into any settlement, stipulated
judgment or other arrangement with respect to such Claims that (i) imposes any
obligation on Indemnitees, (ii) does not release Indemnitees from all liability,
or (iii) would have a materially adverse effect on TSRI’s reputation or
business, without TSRI’s prior written consent, which consent





--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




shall not be unreasonably withheld, conditioned or delayed. Notwithstanding the
above, Indemnitees, at their expense, shall have the right to retain separate
independent counsel to assist in defending any such Claims.


8.2    Indemnity by TSRI. TSRI hereby agrees to indemnify, defend (by counsel
reasonably acceptable to Licensee) and hold harmless Licensee, its Affiliates
and their respective trustees, directors, officers, employees, scientists,
agents, students, successors, and assigns (collectively, the “Licensee
Indemnitees”) from and against all damages, liabilities, losses and other
expenses, including without limitation reasonable attorney’s fees, expert
witness fees and costs incurred by the Licensee Indemnitees, with respect to any
third party claim, suit or action asserted against any of the Licensee
Indemnitees, whether or not a lawsuit or other proceeding is filed (collectively
“Claims”), that arise out of or relate to the Novartis Research Products
Nonexclusive License. The Licensee Indemnitees must notify TSRI within [***]
after receipt of any Claims made for which TSRI might be liable under this
Section 8.2. Such notice shall not be a condition precedent to any liability of
TSRI under this Agreement, except to the extent that TSRI is prejudiced in its
ability to defend such a Claim as a result of an unreasonable delay in notice.
TSRI shall not enter into any settlement, stipulated judgment or other
arrangement with respect to such Claims that (i) imposes any obligation on
Licensee Indemnitees, (ii) does not release Licensee Indemnitees from all
liability, or (iii) would have a materially adverse effect on Licensee’s
reputation or business, without Licensee’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed. Notwithstanding the
above, Licensee Indemnitees, at their expense, shall have the right to retain
separate independent counsel to assist in defending any such Claims.


8.3     Insurance.


8.3.1    TSRI as Additional Insured. Licensee shall include and cause TSRI and
Indemnitees to be included as “additional insureds” on any commercial general
liability and product liability insurance policies maintained by Licensee, its
Affiliates and Sublicensees applicable to the Licensed Products.


8.3.2    Coverages. Beginning at the time any Licensed Product is being
commercially distributed or sold (other than for the purpose of obtaining
regulatory approvals) by Licensee or a Sublicensee, Licensee shall, at its sole
expense, procure and maintain commercial general liability insurance with
reputable insurers in amounts not less than $[***] per occurrence and $[***]
annual aggregate. Prior to the initiation of the first clinical trial and
continuing throughout the clinical trials involving any Licensed Product,
Licensee shall, at its sole expense, procure and maintain commercial general
liability insurance with reputable insurers in the same amounts as specified
above. Such commercial general liability insurance shall provide coverage for:
[***]. If Licensee desires to self insure all or part of the limits described
above, such self-insurance program must be approved in advance by TSRI in its
sole discretion. The insurance coverage amounts specified herein or the
maintenance of such insurance policies shall not in any way limit Licensee’s
indemnity or other liability under this Agreement. The limits being requested
can be satisfied by the combination of both a primary liability policy and an
Umbrella Liability policy.


8.3.3     Waiver of Subrogation. Licensee, on behalf of itself and its insurance
carriers, waives any and all claims and rights of recovery against TSRI and the
Indemnitees, including without limitation all rights of subrogation, with
respect to either party’s performance under this Agreement or for any loss of or
damage to Licensee or its property or the property of others under its control.
Licensee’s commercial general liability insurance policy shall also include a
waiver of subrogation consistent with this Section in favor of TSRI and the
Indemnitees. Licensee shall be responsible for obtaining such waiver of
subrogation from its insurance carriers. Licensee’s insurance policies shall be
primary and not contributory to any insurance carried by its Sublicensees or by
TSRI. At the time when Licensee sends its annual progress report to TSRI as well
as upon TSRI’s additional request, Licensee shall deliver to TSRI copies of
insurance certificates and endorsements that comply with the requirements of
this Section 8.3.


8.3.4    Cancellation/Changes in Coverages. Licensee shall provide TSRI with
written notice at least fifteen (15) days prior to the cancellation, non renewal
or material change in any insurance required by this Section 8.2. If Licensee
does not obtain replacement insurance providing comparable coverage within such
fifteen (15) day period (or prior to the cancellation, non-renewal or material
change in the existing policy), TSRI shall have the right to immediately
terminate this Agreement by providing written notice to Licensee and without
providing any additional cure period.


8.3.5    Continuation of Coverage. Licensee shall maintain such commercial
general liability and product liability insurance beyond the expiration or
termination of this Agreement during (a) the period that any Licensed Product is
being commercially distributed or sold by or on behalf of Licensee or a
Sublicensee; and (b) a reasonable period after the period referred to in
sub-clause (a) above, which in no event shall be less than ten (10) years.


    







--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




9.    Warranties, Disclaimer and Limitation of Liability.


9.1     Warranties. TSRI represents and warrants to Licensee as follows:
(a)    TSRI has the right and authority to enter into this Agreement;


(b)    TSRI is not currently a party to, and during the term of this Agreement
will not enter into, any agreements, oral or written, that are inconsistent with
its obligations under this Agreement;


(c)    TSRI has not previously assigned, transferred, conveyed or otherwise
encumbered its rights, title and interests in the Licensed Patent Rights in a
manner that would prevent or restrict Licensee from exploiting its rights
granted under Section 2.1, and to TSRI’s knowledge, no third party has any
right, title or license in or to, or any license under, any Licensed Patent
Rights that conflicts with the licenses granted to Licensee hereunder;


(d)    To the best of TSRI’s knowledge as of the Effective Date, there is no
intellectual property right, and in particular no patent rights, owned or
controlled by TSRI, other than the Licensed Patent Rights, that would prevent or
restrict Licensee from developing and commercializing Licensed Products as set
forth herein, or that would prevent or restrict Licensee from exploiting its
rights granted under Section 2.1;


(e)    As of the Effective Date, the Licensed Patent Rights are existing and, to
the best of TSRI’s knowledge, are not invalid or unenforceable, in whole or in
part, and TSRI is not aware of any claim asserting the invalidity, misuse,
unenforceability or non-infringement of any of the Licensed Patent Rights;


(f)    To the best of TSRI’s knowledge as of the Effective Date, there are no
claims, judgments or settlements against or pending with respect to the Licensed
Patent Rights, and TSRI has not received written notice that any such claims,
judgments or settlements are threatened, and, to TSRI’s knowledge, there are no
such claims, judgments or settlements threatened;


(g)    TSRI will not, during the term of this Agreement, amend the Novartis
Research Products Nonexclusive License in a manner that could narrow Licensee’s
rights hereunder; and


(h)    To the best of TSRI’s knowledge as of the Effective Date, no patent
application or registration within the Licensed Patent Rights is subject of any
pending interference, opposition, cancellation or patent protest.


9.2    Disclaimer.    EXCEPT AS EXPRESSLY WARRANTED IN SECTION 9.1, TSRI MAKES
NO WARRANTIES OR REPRESENTATIONS CONCERNING LICENSED PATENT RIGHTS, LICENSED
PRODUCTS, OR ANY OTHER MATTER WHATSOEVER, INCLUDING WITHOUT LIMITATION ANY
EXPRESS, IMPLIED OR STATUTORY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, TITLE, ACCURACY OR
ARISING OUT OF COURSE OF CONDUCT OR TRADE CUSTOM OR USAGE, AND DISCLAIMS ALL
SUCH EXPRESS, IMPLIED OR STATUTORY WARRANTIES. EXCEPT AS EXPRESSLY WARRANTED IN
SECTION 9.1, TSRI MAKES NO WARRANTY OR REPRESENTATION AS TO THE VALIDITY, SCOPE
OR ENFORCEABILITY OF ANY OF THE LICENSED PATENT RIGHTS, OR THAT ANY LICENSED
PRODUCT OR LICENSED PATENT RIGHTS WILL NOT INFRINGE ANY THIRD PARTY RIGHTS, OR
THAT NO THIRD PARTY IS IN ANY WAY INFRINGING UPON OR MAY INFRINGE UPON ANY
LICENSED PATENT RIGHTS OR LICENSED PRODUCTS COVERED BY THIS AGREEMENT. FURTHER,
TSRI HAS MADE NO INVESTIGATION AND MAKES NO REPRESENTATION OR WARRANTY THAT THE
LICENSED PATENT RIGHTS OR LICENSED PRODUCTS ARE SUITABLE FOR LICENSEE’S
PURPOSES.


9.3     Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR
ANY INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES (INCLUDING
WITHOUT LIMITATION DAMAGES FOR LOST PROFITS OR EXPECTED SAVINGS) ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT OR ITS SUBJECT MATTER, EXCEPT WITH RESPECT
TO LICENSEE’S INDEMNITY OBLIGATIONS UNDER SECTION 8.1. TSRI’s AGGREGATE
LIABILITY, IF ANY, FOR ALL DAMAGES OR OTHER RELIEF OF ANY KIND RELATING TO THIS
AGREEMENT OR ITS SUBJECT MATTER SHALL NOT EXCEED [***]. THE FOREGOING EXCLUSIONS
AND LIMITATIONS SHALL APPLY TO ALL CLAIMS AND ACTIONS OF ANY KIND AND ON ANY
THEORY OF LIABILITY, WHETHER BASED ON CONTRACT, TORT (INCLUDING WITHOUT
LIMITATION NEGLIGENCE OR STRICT LIABILITY), OR ANY OTHER GROUNDS, AND REGARDLESS
OF WHETHER A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY. THE
PARTIES FURTHER AGREE THAT EACH WARRANTY DISCLAIMER, EXCLUSION OF DAMAGES OR
OTHER LIMITATION OF LIABILITY HEREIN IS





--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




INTENDED TO BE SEVERABLE AND INDEPENDENT OF THE OTHER PROVISIONS BECAUSE THEY
EACH REPRESENT SEPARATE ELEMENTS OF RISK ALLOCATION BETWEEN THE PARTIES.


10.    Confidentiality and Publicity.


10.1    Treatment of Confidential Information. The parties agree that during the
term of this Agreement, and for a period of [***] after this Agreement
terminates, each Receiving Party will (a) maintain in confidence such
Confidential Information to the same extent such Receiving Party maintains its
own Confidential Information, but with no less than a reasonable degree of care;
(b) not disclose such Confidential Information to any third party without the
Disclosing Party’s prior written consent; and (c) not use such Confidential
Information for any purpose except those permitted by this Agreement.
Notwithstanding the foregoing, if a Receiving Party is required by law,
regulation or court order to disclose Confidential Information of the Disclosing
Party, the Receiving Party shall (i) promptly notify the Disclosing Party not
less than [***] before the proposed disclosure (or such shorter period of time
as may be reasonably practical under the circumstances); (ii) reasonably
cooperate with the Disclosing Party, at the Disclosing Party’s expense, to
object or condition such disclosure through a protective order or otherwise;
(iii) limit the extent of such disclosure to the minimum required to comply with
the order or notice; and (iv) use commercially reasonable efforts to seek
confidential treatment (i.e., filing “under seal”) for such required disclosure.
In addition, a Receiving Party may disclose Confidential Information of the
Disclosing Party to its Affiliates, agents and employees, to Sublicensees and
potential Sublicensees, to collaborators, investors or potential investors of a
party in connection with due diligence or similar investigations or in
confidential financing documents, and to professional advisors such as
attorneys, accountants and insurers (collectively, “Representatives”), provided,
in each case, that any such Representative agrees to be bound by terms of
confidentiality and non-use at least as stringent as those set forth in this
Section 10.1, but with no further right to disclose or otherwise distribute the
Disclosing Party’s Confidential Information. Each Receiving Party shall be
responsible for breach of this Article 10 by its Representatives.


10.2    Publications. Licensee agrees that TSRI shall have the right to publish
information developed independently and outside the scope of this Agreement in
accordance with its general policies, and that this Agreement shall not restrict
TSRI’s right to publish such information; provided, that TSRI does not use or
disclose any Confidential Information of the Licensee.


10.3    Publicity. Except as otherwise required by law or regulation, no party
shall originate or distribute any publication, news release or other public
announcement, written or oral, whether in the public press, stockholders'
reports or otherwise, relating to this Agreement or to any sublicense hereunder,
or to the performance hereunder or under any such sublicense agreements, without
the prior written approval of the other party, which approval shall not be
unreasonably withheld. Scientific publications not associated herewith and
published in accordance with Section 10.2 of this Agreement shall not be
construed as publicity governed by this Section 10.3. Notwithstanding the
foregoing, in the event that either party determines that applicable securities
laws or regulations require disclosure of Confidential Information or this
Agreement, such party shall promptly notify the other and the parties shall
cooperate in making a disclosure which shall meet the requirements of the
applicable securities laws or regulations.


11.    Term and Termination.


11.1    Term. Unless terminated sooner in accordance with the terms set forth
herein, this Agreement shall expire upon such time that no further royalties are
due to TSRI pursuant to Section 3.6.


11.2    Termination upon Mutual Agreement. This Agreement may be terminated by
mutual written consent of both parties.


11.3    Termination by TSRI. TSRI has the right to immediately terminate this
Agreement if Licensee materially breaches this Agreement and fails to cure such
material breach within [***] after the date of TSRI’s written notice of such
material breach. If Licensee disputes in good faith the existence or materiality
of a breach or default specified in a notice provided by TSRI, and Licensee
notifies TSRI of such good faith dispute within [***] s of receipt of such
notice, then TSRI shall not terminate this Agreement unless and until (i) the
dispute resolution process in Section 13.7 has finally determined that Licensee
has committed the material breach or default and (ii) Licensee fails to cure
such material breach or default within thirty (30) days following such final
decision. It is understood and agreed that during the pendency of such dispute,
all of the terms and conditions of this Agreement shall remain in effect and the
parties shall continue to perform all of their respective obligations hereunder;


11.4    Termination by Licensee. Licensee may terminate this Agreement by giving
sixty (60) days’ advance written notice of termination to TSRI.





--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.






11.5    Termination by Either Party. Either party may terminate this Agreement
with immediate effect as follows (unless a further cure period is provided
below):


(a)    Upon written notice in the event a party becomes insolvent, has a
petition in bankruptcy filed for or against it, has a receiver appointed over
any of such party’s assets, makes an assignment for the benefit of creditors, or
has any other proceedings filed against it under any bankruptcy or insolvency
laws and such petition or proceeding is not dismissed within ninety (90) days
after the filing thereof; or


(b)    If a party defaults in the performance of any material obligations under
this Agreement and the default has not been remedied within ninety (90) days
after the date of written notice of such default.


11.6    Rights upon Expiration. Upon the expiration of this Agreement, neither
party shall have any further rights or obligations, other than the obligation of
Licensee to make any and all reports and payments due under Sections 3, 4, 7 and
11.8 with respect to events that occurred prior to such expiration in accordance
with Sections 3, 4, 5, and 7 (all of which Sections referenced in this sentence
shall survive such expiration for such purposes). Notwithstanding the above,
Sections 1, 2.4, 2.5, 2.6, 6, 7, 8, 9, 10, 11.6, 12.2 and 13 shall also survive
the expiration of this Agreement.


11.7    Rights upon Termination. Upon termination of this Agreement prior to the
expiration of this Agreement, the licenses granted hereunder shall terminate and
revert to TSRI. Upon such termination, Licensee shall have no further right to
practice or use any Licensed Patent Rights. Any such termination shall not
relieve either party from any obligations accrued to the date of such
termination, including without limitation the obligation of Licensee to make any
and all reports and payments due under Sections 3, 4 and 7 with respect to
events that occurred prior to such termination or as provided in Section 11.8,
in accordance with Sections 3, 4, 5, and 7 (all of which Sections referenced in
this sentence shall survive such termination for such purposes). In addition,
Sections 1, 2.4, 2.5, 2.6, 6, 7, 8, 9, 10, 11.7, 12.2 and 13 shall also survive
the termination of this Agreement.


11.8    Final Royalty Report. Within sixty (60) days of termination or
expiration of this Agreement, Licensee shall submit a final Royalty Report to
TSRI, and any payments due to TSRI under this Agreement that accrued prior to
such termination or expiration shall be paid by Licensee to TSRI at the time of
delivery of the final Royalty Report.


12.    Assignment; Successors.


12.1    Assignment. This Agreement may not be assigned or delegated, in whole or
in part, by either party without the prior written consent of the other party,
and any such assignment without such prior written consent shall be null and
void, except that either party may transfer or assign its rights and obligations
under this Agreement, in whole or in part, (a) to one or more of its Affiliates
or (b) in connection with a sale of all or substantially all of the assets to
which this Agreement relates (whether in a stock sale, asset sale, merger,
reorganization, or otherwise).


12.2    Binding Upon Successors and Assigns. Subject to Section 12.1, this
Agreement shall be binding upon and inure to the benefit of any successors in
interest and assigns of TSRI and Licensee. Any successor or assignee of
Licensee's interest shall expressly assume in writing the performance of all the
terms and conditions of this Agreement to be performed by Licensee and such
written assumption shall be delivered to TSRI as a condition to TSRI’s agreement
to consent to any such assignment.


13.    General Provisions.


13.1    Independent Contractors. The relationship between TSRI and Licensee is
that of independent contractors. TSRI and Licensee are not joint venturers,
partners, principal and agent, master and servant, employer and employee, and
have no other relationship other than independent contracting parties. TSRI and
Licensee shall have no power to bind or obligate each other in any manner, other
than as is expressly set forth in this Agreement.


13.2    Late Payments. Late payments of any and all undisputed (in good faith)
amounts due hereunder shall bear interest from the due date until the date paid
at a rate of one (1%) per month, or the maximum amount allowable by law,
whichever is less.




13.3    Governmental Approvals and Compliance. During the term of this
Agreement, Licensee shall, at its expense, be responsible for obtaining all
necessary governmental approvals for the development, production, distribution,





--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




performance, sale and use of any Licensed Product, Licensed Service or Licensed
Process, and shall comply with all applicable laws, rules and regulations in
conducting its activities under this Agreement. During the term of this
Agreement, Licensee shall, at its expense, also be responsible for any warning
labels, packaging and instructions produced or distributed with respect to the
use of Licensed Products, Licensed Services or Licensed Processes and for the
quality control for any Licensed Products, Licensed Services or Licensed
Processes.


13.4    Patent Marking. To the extent required by applicable law, Licensee and
its Sublicensees shall use commercially reasonable efforts to properly mark all
Licensed Products or their containers in accordance with the applicable patent
marking laws. Upon TSRI’s written request, Licensee shall provide to TSRI copies
of its patent marking of all Licensed Products. To the extent Licensee or a
Sublicensee marks any Licensed Products by referencing the Licensed Patent
Rights thereon, Licensee represents and warrants that such Licensed Products
are, to Licensee’s knowledge, covered by a claim of the applicable referenced
Licensed Patent Rights.


13.5    No Use of Name. Licensee, its Affiliates and Sublicensees may not use
the name “The Scripps Research Institute”, “Scripps”, “TSRI” or any variation
thereof of TSRI, without the prior written consent of TSRI. TSRI and its
Affiliates may not use the name, logo, seal, trademark, or service mark
(including any adaptation of them) of the Licensee or any of its Affiliates,
without the prior written consent of such Licensee and Affiliate.
Notwithstanding the foregoing, each party may use the name of the other party in
a non-misleading and factual manner, including in accordance with security laws
and regulations.
    
13.6    Foreign Registration. Licensee agrees, at its expense, to register this
Agreement with any foreign governmental agency which requires such registration.


13.7    Dispute Resolution. Any dispute or claim between the parties arising out
of or relating to this Agreement, including without limitation the breach
thereof, shall be resolved according to the following dispute resolution
procedures:


(a)    Such dispute shall be first addressed by the representatives of TSRI and
Licensee who have primary responsibility for managing this Agreement.


(b)    If the dispute is not resolved by such representatives within fifteen
(15) days after the date either party gives written notice that such dispute
exists, then the dispute shall be referred to and addressed by the senior
management of each party.


(c)    If such dispute is not resolved by the parties’ senior management within
thirty (30) days after the date the dispute is referred to them, then the
dispute shall be submitted to mediation. The mediator shall be a retired judge
or other neutral third party mutually selected by TSRI and Licensee who has at
least ten (10) years’ experience in mediating or arbitrating cases in the
bio-pharmaceutical industry and regarding the same or substantially similar
subject matter as the dispute between Licensee and TSRI. If the parties are
unable to agree on such mediator within twenty (20) days after they exchange
initial lists of potential mediators, a mediator with the same qualifications
will be selected by the JAMS office in San Diego located at 401 B Street, San
Diego, CA 92101 (after consultation with the parties).


(d)    The location of the mediation shall be in the County of San Diego,
California. TSRI and Licensee hereby irrevocably submit to the exclusive
jurisdiction and venue of the mediator mutually selected by the parties or to
the neutral mediator selected by JAMS of San Diego for purposes of the
mediation, and to the exclusive jurisdiction and venue of the federal and state
courts located in San Diego County, California for any action or proceeding
regarding this Agreement in the event mediation is unsuccessful as provided in
sub-clause (e) below, or as provided in sub-clause (f) below, and waive any
right to contest or otherwise object to such exclusive jurisdiction or venue,
including without limitation any claim that such exclusive venue is not a
convenient forum.


(e)    If the dispute is not resolved through mediation, either party may refer
the dispute to a court of competent jurisdiction in San Diego County,
California.


(f)    Notwithstanding anything to the contrary in this Agreement, prior to or
while a mediation proceeding is pending, either party has the right to seek and
obtain injunctive and other equitable relief from a court of competent
jurisdiction to enforce that party’s rights hereunder.


13.8    Entire Agreement; Modification. This Agreement and all of the attached
Exhibits (which are incorporated herein) set forth the entire agreement between
the parties as to the subject matter hereof, and supersede all prior or





--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




contemporaneous agreements or understandings, whether oral or written, regarding
this subject matter. This Agreement cannot be amended except by a written
instrument signed by both parties.


13.9    California Law. This Agreement shall be construed and enforced according
to the laws of the State of California without regard to its conflicts or choice
of law rules.


13.10    Headings and Construction. The headings for each Section in this
Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular Section. Except where the context otherwise requires, wherever used
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders. The words “including”, “includes” and
“such as” are used in their non-limiting sense and have the same meaning as
“including without limitation” and “including but not limited to”. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” The language of this Agreement shall be deemed to be the language
mutually chosen by the parties and no rule of strict construction shall be
applied against either party.


13.11    Severability. If any provision of this Agreement is judicially
determined to be invalid, void or unenforceable, the remaining provisions shall
remain in full force and effect, and the stricken provision shall be revised in
a manner that best reflects the original intent of the parties.


13.12    No Waiver. The failure of a party to enforce any of its rights
hereunder or at law or in equity shall not be deemed a waiver or a continuing
waiver of any of its rights or remedies against the other party, unless such
waiver is in writing and signed by the waiving party.


13.13    Name. Whenever there has been an assignment by a party as permitted by
this Agreement, the term "Licensee" or “TSRI” (as applicable) used in this
Agreement shall also include and refer to, if appropriate, such assignee.


13.14    Attorneys' Fees. In the event of a dispute between the parties or any
default hereunder, the party prevailing in the resolution of such dispute or
default shall be entitled to seek to recover its reasonable attorneys' fees and
other costs incurred in connection with resolving such dispute or default, in
addition to any other relief to which it is entitled. TSRI and Licensee each
represent that it has been represented by its own counsel in the negotiation and
execution of this Agreement. Each party further represents that it has relied
solely on the advice and representation of its respective counsel in agreeing to
this Section 13.14 and all of the other provisions of this Agreement.


13.15    Notices. Any notices required or permitted by this Agreement shall be
in writing and shall be delivered as follows, with notice deemed given as
indicated: (a) by personal delivery, when received; (b) by overnight courier
guaranteeing next-day delivery, upon the next business day immediately following
delivery to such overnight courier; or (c) by registered or certified mail,
return receipt requested and postage prepaid, upon verification of receipt.
Notices shall be sent to the respective addresses set forth below, unless
subsequently changed by written notice to the other party:


For TSRI:    
The Scripps Research Institute
10550 North Torrey Pines Road, TPC-9
La Jolla, California 92037
Attention: Vice President, Business Development


with a copy to:    
The Scripps Research Institute
10550 North Torrey Pines Road, TPC-8
La Jolla, California 92037
Attention: Chief Business Counsel


For Licensee:    
Immunomedics, Inc.
300 The American Road
Morris Plains, New Jersey 07950
Attention: Chief Executive Officer


With a copy to:    
DLA Piper LLP (US)





--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




51 John F. Kennedy Parkway, Suite 120
Short Hills, New Jersey 07078-2704
Attention: Andrew P. Gilbert




13.16    Counterparts. This Agreement may be executed in several counterparts
that together shall constitute originals and one and the same instrument.
Facsimile signatures and signatures transmitted via portable document format
(PDF) shall be treated as original signatures.
    
13.17    Cumulative Remedies. The rights and remedies stated in this Agreement
shall be cumulative and in addition to any other rights and remedies the parties
may have at law or in equity.


13.18    Force Majeure. Neither party shall be liable or responsible to the
other party for loss or damages, or for any default or delay, in each case
attributable to any event beyond its reasonable control and without its fault or
negligence.




[Signature page follows]





--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives as of the Effective Date.


TSRI:
LICENSEE:
 
 
THE SCRIPPS RESEARCH INSTITUTE
IMMUNOMEDICS, INC.
 
 
By:/s/Matt Tremblay
By:/s/Michael Garone
Name: Matt Tremblay
Name: Michael Garone
Title: Vice President, BD
Title: Chief Financial Officer
 
 
 
 
 
 






--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




EXHIBIT A


LICENSED PATENT RIGHTS


[***]


[Three pages omitted in their entirety]





--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.






EXHIBIT B




DEVLEOPMENT PLAN & BENCHMARKS


Benchmark
Anticipated date of benchmark
[***]
[***]
[***]
[***]
[***]
[***]
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.




EXHIBIT C


REPORTING EVENTS


Licensee shall notify TSRI in writing of each of the following events with
respect to the first Licensed Product:
1.    [***];


2.    [***];


3.    [***].





